UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 06-1255



LARRY ARDINGER,

                                                 Plaintiff - Appellant,

          versus


WASHINGTON   COUNTY,    MARYLAND;    WASHINGTON
COUNTY,    MARYLAND,     Board    of     County
Commissioners,

                                                Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (1:05-cv-
01029-AMD)


Submitted:   January 5, 2007                 Decided:   February 5, 2007


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


C. William Michaels, Baltimore, Maryland, for Appellant. Jonathan
R. Topazian, SEMMES, BOWEN & SEMMES, Washington, D.C., for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Larry    Ardinger      appeals     the   district      court’s    order

granting summary judgment in favor of Washington County, Maryland,

and   the    Board     of    County   Commissioners      of    Washington       County,

Maryland, on Ardinger’s sexual harassment, gender discrimination

and retaliation claims brought pursuant to Title VII of the Civil

Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17

(2000).     We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.      See Ardinger v. Washington County, No. 1:05-cv-01029-AMD

(D. Md. Jan. 23, 2006).           We dispense with oral argument because the

facts    and    legal    contentions      are     adequately    presented       in   the

materials      before       the   court   and     argument    would    not   aid     the

decisional process.



                                                                             AFFIRMED




                                          - 2 -